Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 04/29/2021 is a CON of PCT/KR2019/017926 12/17/2019, in which claims 1-16 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to KOREA, REPUBLIC OF 10-2018-0162805 filed on 12/17/2018 and KOREA, REPUBLIC OF 10-2018-0174322 filed on 12/31/2018. The certified copy of priority has been filed on 05/18/2021.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 04/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner’s Note

Claims 1-6 refer to "A non-transitory computer-readable medium”, Claims 7-12 refer to "A device for decoding a video signal”, and, Claims 13-16 refer to "A device for encoding a video signal”. Claims 7-16 are similarly rejected in light of rejection of claims 1-6, any obvious combination of the rejection of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (“Multi-hypothesis prediction for improving AMVP mode, skip or merge mode, and intra mode”, JVET-L0100-v3, 3-12 Oct, 2018), hereinafter Chiang, in view of Schwarz et al. (US 20210006821 A1), hereinafter Schwarz. Chiang is cited in IDS dated 
	
	Regarding claim 1, Chiang discloses a non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, wherein the decoding method, comprising (Abstract): obtaining, from a bitstream, a skip parameter (cu_skip_flag) indicating whether a skip mode is applied to a current block (Page 4, cu_skip_flag); when the skip parameter indicates that a mode is not the skip mode, obtaining, from the bitstream, a merge parameter (merge_flag) indicating whether the current block is coded with a merge mode (Page 7).  
	Chiang discloses all the elements of claim 1 but Chiang does not appear to explicitly disclose in the cited section determining whether a coded block flag (CBF) parameter (cu_cbf), which indicates whether a syntax element related to transform is obtained from the bitstream, is obtained, according to a value of the merge parameter, wherein, when the value of the merge parameter indicates the merge mode, the CBF parameter is not obtained from the bitstream and is determined to be a preconfigured value.
	However, Schwarz from the same or similar endeavor teaches determining whether a coded block flag (CBF) parameter (cu_cbf), which indicates whether a syntax element related to transform is  ([0087], in view of Chiang page 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang to incorporate the teachings of Schwarz to increase coding efficiency (Schwarz, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of claim 1, wherein the skip parameter is obtained from the bitstream when a prediction mode of the current block is not an intra mode, and wherein the skip parameter indicates whether the skip mode, which indicates that data other than a preconfigured parameter is not obtained from the bitstream, is applied (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0067], [0087], [0176]).  

	Regarding claim 3, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of claim 1, wherein, when the skip parameter indicates that the mode is the skip mode, the merge parameter is determined to be a value indicating the merge mode (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0067], [0087], [0176]).  

	Regarding claim 4, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of 51claim 1, wherein, when the skip parameter indicates the skip mode, the CBF parameter is determined to be a value indicating that the syntax element related to transform is not obtained from the bitstream (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0176]).  

	Regarding claim 5, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of claim 1, wherein, when the skip parameter does not indicate the skip mode, the CBF parameter is determined to be a value indicating that the syntax element related to transform is obtained from the bitstream (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0176]).  

	Regarding claim 6, Chiang in view of Schwarz discloses the non-transitory computer-readable medium storing the bitstream of claim 1, further comprising: when the skip parameter indicates that the mode is not the skip mode, obtaining, from the bitstream, a prediction mode parameter (pred_mode_flag) indicating a prediction mode of the current block; and determining the prediction mode of the current block according to a value of the prediction mode parameter, wherein, when the prediction mode of the current block is not an intra prediction mode and when the value of the merge parameter does not indicate the merge mode, the CBF parameter is obtained from the bitstream (Chiang, Page, 4, 5 and 7, Schwarz, [0043], [0067], [0087], [0176]).

	Regarding claim 7-16, See Examiner’s Note.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Mohammad J Rahman/Primary Examiner, Art Unit 2487